Mr. Justice McBride delivered the opinion of the court. 2. Sales, § 15*—when doctrine of mutuality inapplicable. Where, in accordance with an offer to accept and pay for certain goods at a stipulated price, the delivery thereof is made and accepted, the offer becomes a binding promise to pay therefor, even though the seller was not bound to deliver, the doctrine of mutuality having no application in such case. 3. Sales—what constitutes offer to purchase goods acceptable before revocation. A notice inserted in a publication stating that the signer thereof guaranties to pay a stated price for certain goods," to be delivered during a designated period in the future, eis not a mere invitation to trade but an offer, the acceptance of which, in accordance with its terms and before revocation, constitutes a sufficient compliance to ripen the offer into a binding promise to pay. 4. Gaming, § 16*—when offer to receive and pay for goods for future delivery not option. Where actual acceptance is intended, an offer to receive and pay for goods to be delivered in the future, though the offeree is not bound to malee such delivery, is not the giving of an option in violation of section 130 of the Criminal Code (J. & A. H 3733). 5. Sales, § 330*—when instruction as to necessity of compliance with terms' of offer correct. An instruction that unless the plaintiff, in an action for the price of goods sold and delivered, complied with the terms of the offer of purchase he cannot recover is correct. 6. Sales, § 331*—what is measure of damages for failure to pay balance due for goods sold by the pound. In an action to recover the balance due under a contract to pay for goods sold at certain intervals at a stated average price per pound, the measure of damages is the product of the number of pounds delivered and £he difference between the stipulated average price and average price paid.